DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figure 2) in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant further indicated that claims 1, 5-11, 14-19 are generic and claims 1-3, 5-12, 14-19 read on the elected Species I. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2012/0224223) in view of Kuniya (US 2015/0199594), Schoess et al. (US 2019/0192066) and/or Khoche (US 10,262,255).
Regarding Claim 1, Yamamoto teaches a printer (figs.1-3), comprising: 
a print head (14 figs.2,3) configured to print on a strip-shaped sheet (B); 
a platen roller (19 figs.5-7) configured to move the strip-shaped sheet (B) along a longitudinal direction of the strip-shaped sheet (figs.5-7); 
a sheet position sensor (40 figs.5-7) provided on a substrate (structure supporting 40) disposed on an upstream side of the print head (14) in a conveyance direction of the strip-shaped sheet and configured to detect a position of the strip-shaped sheet (figs.5-7, paragraphs 0021, 0022); 
an antenna (34 figs.5-7) provided on a substrate (structure supporting 34) and configured to write information to a wireless tag (M1, M2 figs.5-7) provided on the strip-shaped sheet (B); and 
a movable portion (support 41,42 and associated motors, paragraphs 0022,0026,0027, figs.6-7) configured to move the substrates (on which the sensor 40 and antenna are disposed) along a width direction (perpendicular to conveying direction) of the strip-shaped sheet (B) (paragraphs 0020-0022,0026,0027 figs.5-7).
Yamamoto does not explicitly teach wherein the strip-shaped sheet pinched is between the platen roller and the print head and wherein the sensor and the antenna are provided on a single substrate. 
However, Kuniya clearly teaches similar printer (1 fig.1) including wherein a strip-shaped sheet (201) is pinched between platen roller (107) and print head (115). 
Schoess et al teaches arranging sensor (105 fig.3, 205 fig.10) and antenna (110 fig.3, 175 fig.10) on a substrate (102 figs.3,10). 
Similarly, Khoche teaches arranging sensor (203 fig.10) and antenna (208,210 fig.10) on a substrate (substrate under 203,208,210 fig.10). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the device of Yamamoto to be able to nip the sheet between roller and printhead and also to arrange the sensor and the antenna on single substrate based on the teachings of Kuniya, Schoess et al, and/or Khoche to better support the sheet during printing particularly using thermal head, to reduce number of elements in the printer thereby improving simplicity and  manufacturing. 

Regarding Claim 2, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the sheet position sensor (118 fig.1 of Kuniya) and the antenna (121 fig.1, paragraph 0031,0043 of Kuniya) are provided side by side along the conveyance direction of the strip-shaped sheet (201 fig.1 of Kuniya).
Note also it has been held that rearranging parts of an invention involves only routine skill in the art.    In re Japikse, 86 USPQ 70

Regarding Claim 3, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the sheet position sensor (118 fig.1 of Kuniya) is disposed on a side closer to the print head (115 fig.1 of Kuniya) than the antenna (121 fig.1, paragraph 0031,0043 of Kuniya).
Note also it has been held that rearranging parts of an invention involves only routine skill in the art.    In re Japikse, 86 USPQ 70

Regarding Claim 5, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the antenna (34 figs.5-7 of Yamamoto; 121 fig.1 of Kuniya; 110 fig.3, 175 fig.10 of Schoess et al; 208,210 fig.10 of Khoche) is further configured to amplitude-modulate an electromagnetic wave radiated therefrom by a signal obtained by encoding write data (figs.4, paragraphs 0012,0016 of Yamamoto; reader and writer 121, fig.7, paragraphs 0054,0055, 0061,0062,0068 of Kuniya; paragraphs 0053, 0062, 0065-0070 of Schoess et al; fig.10 of Khoche).
The claim language “configured to amplitude-modulate an electromagnetic wave radiated therefrom by a signal obtained by encoding write data” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight.  

Regarding Claim 6, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the movable portion comprises a rail, a knob, and a slider (41,42 corresponds to rail, portion of 40,34 in contact with 41,42 corresponds to slider, paragraphs 0025,0028 teaches user including manually can change position of 34,40 along 42,41 which corresponds to knob of Yamamoto).

Regarding Claim 7, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the substrate comprises a mark sensor (40 figs.5-7 of Yamamoto; 117,118 fig.1 of Kuniya; 105 fig.3, 205 fig.10 of Schoess et al; 94 figs.4,10 of Khoche).

Regarding Claim 8, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the print head is a thermal head (14 figs.2,3 of Yamamoto; 115 fig.1 of Kuniya).

Regarding Claim 9, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the strip-shaped sheet comprises a label, an RFID tag, and a mount sheet (B,M1,M2 figs.5-7 of Yamamoto; 203,206 fig.4,1 of Kuniya).

Regarding Claim 10, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the strip-shaped sheet is obtained from a wound roll shape strip-shaped sheet (roll of paper on paper support 57 figs.2,3, paragraph 0015, 0016 of Yamamoto; 201 figs.1,4 of Kuniya).

Regarding Claim 11, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches a wireless tag writing device (figs.1-3 of Yamamoto; fig.1 of Kuniya), comprising: 
a conveyance (39,38 figs.1,5-7 of Yamamoto;110,106,107 fig.1 of Kuniya) component configured to move a strip-shaped sheet (B figs.5-7 of Yamamoto; 201 fig.1 of Kuniya) provided with a wireless tag (M1,M2 figs.5-7 of Yamamoto; 206 figs.4,1 of Kuniya) along a longitudinal direction of the strip-shaped sheet; 
a sheet position sensor (40 figs.5-7 of Yamamoto; 117,118 fig.1 of Kuniya; 105 fig.3, 205 fig.10 of Schoess et al; 94 figs.4,10 of Khoche) provided on a substrate (structure/substrate supporting 40 as modified above figs.5-7 of Yamamoto; 102 figs.3,10 of Schoess et al as used to modify above; substrate under 203,208,210 fig.10 of Khoche as used to modify above) disposed on an upstream side of the conveyance component in a conveyance direction of the strip-shaped sheet, and configured to detect a position of the strip-shaped sheet; 
an antenna (34 figs.5-7 of Yamamoto; 121 fig.1 of Kuniya; 110 fig.3, 175 fig.10 of Schoess et al; 208,210 fig.10 of Khoche) provided on the substrate (structure/substrate supporting 34 as modified above figs.5-7 of Yamamoto; 102 figs.3,10 of Schoess et al as used to modify above; substrate under 203,208,210 fig.10 of Khoche as used to modify above) and configured to write information to the wireless tag provided on the strip-shaped sheet; and 
a movable portion (support 41,42 and associated motors, paragraphs 0022,0026,0027, figs.6-7 of Yamamoto) configured to move the substrate along a width direction of the strip-shaped sheet (paragraphs 0020-0022,0026,0027 figs.5-7 of Yamamoto).

Regarding Claim 12, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the sheet position sensor (118 fig.1 of Kuniya) and the antenna (121 fig.1, paragraph 0031,0043 of Kuniya) are provided side by side along the conveyance direction of the strip-shaped sheet (201 fig.1 of Kuniya).
Note also it has been held that rearranging parts of an invention involves only routine skill in the art.    In re Japikse, 86 USPQ 70

Regarding Claim 14, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the antenna (34 figs.5-7 of Yamamoto; 121 fig.1 of Kuniya; 110 fig.3, 175 fig.10 of Schoess et al; 208,210 fig.10 of Khoche) is further configured to amplitude-modulate an electromagnetic wave radiated therefrom by a signal obtained by encoding write data (figs.4, paragraphs 0012,0016 of Yamamoto; reader and writer 121, fig.7, paragraphs 0054,0055, 0061,0062,0068 of Kuniya; paragraphs 0053, 0062, 0065-0070 of Schoess et al; fig.10 of Khoche).
The claim language “configured to amplitude-modulate an electromagnetic wave radiated therefrom by a signal obtained by encoding write data” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight. 
 
Regarding Claim 15, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches wherein the movable portion comprises a rail, a knob, and a slider (41,42 corresponds to rail, portion of 40,34 in contact with 41,42 corresponds to slider, paragraphs 0025,0028 teaches user including manually can change position of 34,40 along 42,41 which corresponds to knob of Yamamoto).
Regarding Claim 16, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches a printing method (figs.1-3 of Yamamoto; fig.1 of Kuniya), comprising: 
moving (39,38 figs.1,5-7 of Yamamoto;110,106,107 fig.1 of Kuniya) a strip-shaped sheet pinched between a platen roller (39,38 figs.1,5-7 of Yamamoto as modified above;107 fig.1 of Kuniya) and a print head (14 figs.2,3 of Yamamoto;115 fig.1 of Kuniya) along a longitudinal direction of the strip-shaped sheet; 
printing on a strip-shaped sheet (B figs.5-7 of Yamamoto; 201 fig.1 of Kuniya); 
detecting (40 figs.5-7 of Yamamoto; 117,118 fig.1 of Kuniya; 105 fig.3, 205 fig.10 of Schoess et al; 94 figs.4,10 of Khoche) a position of the strip-shaped sheet from an upstream side of the print head in a conveyance direction; 
writing information to a wireless tag (M1,M2 figs.5-7 of Yamamoto; 206 figs.4,1 of Kuniya) provided on the strip-shaped sheet; and
moving (support 41,42 and associated motors, paragraphs 0022,0026,0027, figs.6-7 of Yamamoto) a substrate (structure/substrate supporting 34 as modified above figs.5-7 of Yamamoto; 102 figs.3,10 of Schoess et al as used to modify above; substrate under 203,208,210 fig.10 of Khoche as used to modify above) comprising a writing component along a width direction of the strip-shaped sheet (paragraphs 0020-0022,0026,0027 figs.5-7 of Yamamoto).

Regarding Claim 17, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches amplitude-modulate an electromagnetic wave radiated therefrom (34 figs.5-7 of Yamamoto; 121 fig.1 of Kuniya; 110 fig.3, 175 fig.10 of Schoess et al; 208,210 fig.10 of Khoche) by a signal obtained by encoding write data (figs.4, paragraphs 0012,0016 of Yamamoto; reader and writer 121, fig.7, paragraphs 0054,0055, 0061,0062,0068 of Kuniya; paragraphs 0053, 0062, 0065-0070 of Schoess et al; fig.10 of Khoche).
The claim language “amplitude-modulate an electromagnetic wave radiated therefrom by a signal obtained by encoding write data” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight.  

Regarding Claim 18, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches obtaining the strip-shaped sheet is obtained from a wound roll shape strip-shaped sheet (roll of paper on paper support 57 figs.2,3, paragraph 0015, 0016 of Yamamoto; 201 figs.1,4 of Kuniya).
Regarding Claim 19, Yamamoto as modified by Kuniya, Schoess et al, and/or Khoche further teaches writing information to an RFID tag (M1,M2 figs.5-7 of Yamamoto; 206 figs.4,1 of Kuniya) (figs.4, paragraphs 0012,0016 of Yamamoto; reader and writer 121, fig.7, paragraphs 0054,0055, 0061,0062,0068 of Kuniya; paragraphs 0053, 0062, 0065-0070 of Schoess et al; fig.10 of Khoche).
The claim language “writing information to an RFID tag” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853